DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 May 2022 has been entered.
 
Response to Amendment
The amendment filed 26 May 2022 has been entered.
Claims 1-21 remain pending in the application, wherein claims 1, 15, and 17, have been amended, claim 21 is new, and claims 17-20 are withdrawn.  

Claim Rejections - 35 USC § 112
Claims 1-16 and 21 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “a thickness configured to achieve oxygen diffusivity of less than 10-13 cm2 per second at a temperature of 1500° K” in lines 6-7.  The written description discloses the recited oxygen diffusivity (e.g. p. 3 and 13 and Table 2 of the instant specification), but the oxygen diffusivity is described without disclosing a dependence of thickness.  The written description discloses a typical thickness as being about 10 µm (e.g. p. 9 of the instant specification), but the thickness is disclosed without a dependence of oxygen diffusivity.  Furthermore, the written description does not provide guidance as to a relationship of thickness and oxygen diffusivity to apprise how the thickness is to be configured so that the recited oxygen diffusivity is achieved.
Claims 2-16 and 21 stand rejected as they depend on a rejected claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-16 and 21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites a thickness configured to achieve oxygen diffusivity of less than 10-13 cm2 per second at a temperature of 1500° K.  It is unclear how the thickness is so configured because oxygen diffusivity is a material property that depends on temperature, but does not have a dependency on material thickness.  In the interest of advancing prosecution, the disputed limitation will be considered to be met by a material of any thickness having the recited oxygen diffusivity. 
Claim 1 recites “radiation transparent” in line 8.  However, thermal radiation is previously introduced in lines 4-5 and is recited again in line 12, and therefore it is unclear if the limitation of being radiation transparent as recited in line 8 refers to being transparent to thermal radiation or other types of radiation, such as optical radiation as argued on p. 10 of the response filed 26 May 2022.  In the interest of advancing prosecution, the disputed limitation will be regarded as referring to being transparent to thermal radiation to be consistent with the limitation in line 12 of the claim.
Claims 2-16 and 21 stand rejected as they depend on a rejected claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4, 6-16, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hossain et al. (US PGPub. No. 2016/0329111, previously cited) in view of Cao et al. (J Eur. Ceram. Soc. 2004, previously cited) and Hasz et al. (US Pat. No. 6,261,643, previously cited).
Claim 1: Hossain teaches a turbine blade (i.e. an apparatus) including a blade material (i.e. a substrate) with a ceramic nitride or oxynitride layer disposed over the blade material (paragraph 0090), and may further include a rough material layer, e.g. yttria-stabilized zirconia (“YSZ”), between the support material (e.g. the substrate) and the ceramic nitride or oxynitride (paragraph 0092).  The ceramic nitride (i.e. the nitride layer) includes a transition metal nitride (i.e. an interstitial nitride of a transition metal) (paragraph 0093), where the transition metal may be titanium, niobium, vanadium, zirconium, etc. (paragraph 0025).  These materials are identical to the instant disclosure (paragraph spanning p. 9-10 of the instant specification) and are considered to be configured to suppress heat transfer through reflection of thermal radiation resulting from hot combustion products because being so configured is disclosed as being attributed to the selection of material (i.e. suppressing heat transfer through reflection is considered a material property; as described p. 9-10 of the instant specification) (i.e. the coating includes a thermal radiation shield), because a material and its properties are inseparable.  See MPEP § 2112.01.  Hossain teaches that additional exterior layers (not illustrated) formed of metal, ceramic, or polymeric materials can be formed over the surface of the nitride or oxynitride layer (i.e. a top layer, which would have an exposed face and a face that faces the nitride layer) (paragraph 0021).  However, Hossain does not teach where this exterior layer is a chemical reaction suppressor layer.
In a related field of endeavor, Cao teaches materials used for a ceramic thermal barrier coating (“TBC”) on turbine parts, including the blades (p. 1, Introduction).  Cao teaches that improvement of yttria-stabilized zirconia (“YSZ”) thermal barrier coatings (“TBC”) include post-deposition of the coating with sealants (i.e. a top coat) for better corrosion resistance, etc. (text at bottom of Table 2).  As a specific example, Cao teaches that a hard coating of alumina can be achieved by spraying alumina onto YSZ coatings or by forming a gradient coating to obtain a longer thermal cycling life than a YSZ coating alone and the addition of alumina to YSZ can improve the oxidation resistance of the substrate (i.e. is configured to suppresses the chemical reaction with oxygen; i.e. in this case, the substrate includes any materials under the alumina) (p. 4, section 2.3).  As another specific example, Cao teaches that a garnet ceramic (particularly YAG, Y3Al5O12) may be usable as TBC material due to superior high-temperature mechanical properties, excellent phase/thermal stability, and low thermal conductivity, and it has low oxygen diffusivity for oxygen resistance and protection (p. 6, section 2.9).  Since Cao teaches an outer sealant layer that may be alumina (or YAG), which is a material substantially identical to the disclosed chemical suppressor layer (e.g. in paragraph 0039 of the instant specification) and therefore is considered to have the claimed properties of being transparent to thermal radiation transfer and of being configured to suppress the ability of the underlying layers (e.g. the nitride layer) to engage in chemical reactions, because a material and its properties are inseparable.  See MPEP § 2112.01.
As Hossain and Cao both teach yttria-stabilized zirconia (“YSZ”) as a coating material for a turbine blade, they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to include an additional exterior layer taught by Hossain and to modify this exterior layer to be an alumina layer as taught by Cao because alumina forms a hard coating and can improve the thermal cycling life of a YSZ coating, and one would have had a reasonable expectation of success.  However, these references do not teach where the chemical reaction suppressor layer is placed through sputtering or atomic layer deposition.
In a related field of endeavor, Hasz teaches a composite that protects thermal barrier coatings on gas turbine and other heat engine parts (Col. 1, lines 10-16), such as turbine blades (Col. 1, lines 32-37).  The composite has at least two protective coatings covering an outer surface of a thermal barrier coating that reduce or prevent attack of the thermal barrier coating from environmental contaminants, wherein the protective coatings may include impermeable barrier coatings, sacrificial oxide coatings, and non-wetting coatings (Col. 2, lines 16-29).  An impermeable coating is a dense, non-cracked, non-porous layer in conjunction with thermal barrier coatings (Col. 2, lines 39-45), and an example material includes a metal nitride such as zirconium nitride, etc. (Col. 4, lines 45-65).  The sacrificial oxide coating reacts chemically with contaminants at the surface temperature of the coating and may include alumina, etc. (Col. 5, lines 26-48).  The sacrificial oxide coating can be deposited by any method known in the art, such as sputtering, air plasma spray, physical vapor deposition, chemical vapor deposition (“CVD”), etc., and has a thickness of 0.2-250 µm (Col. 5, line 65 to Col. 6, lines 14) (i.e. this thickness overlaps the instantly disclosed range as outlined in p. 9 of the instant specification; see MPEP § 2144.05).
As Hossain, Cao, and Haz all teach thermal barrier coatings for turbine parts, they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the coating of Cao-modified Hossain by applying the alumina coating through sputtering or CVD (i.e. atomic layer deposition is a subclass of CVD) as this is considered a known method of applying such coatings, and one would have had a reasonable expectation of success.  Furthermore, the alumina coating applied by sputtering or CVD with a thickness overlapping that of the instant disclosure is considered to be substantially identical materials treated in a substantially identical manner (compared to the instant specification of an alumina coating disclosed on p. 13 and table 2 applied by sputtering or atomic layer deposition disclosed on p. 8-9, and a thickness of about 10 µm disclosed on p. 9), and therefore has substantially identical properties, absent an objective showing.  See MPEP § 2112.01.  As such, the instantly claimed oxygen diffusivity (i.e. a temperature-dependent material property) is considered to be present, absent an objective showing.  It is noted that the claimed limitation of the chemical reaction suppressor layer being placed through sputtering or atomic layer deposition is considered a product-by-process limitation that is not limited to the manipulations of the recited steps, only the structure implied by the steps, absent an objective showing.  See MPEP § 2113.   
Claim 2: Hossain teaches that additional exterior layers (not illustrated) formed of metal, ceramic, or polymeric materials can be formed over the surface of the nitride or oxynitride layer (paragraph 0021) and may further include a rough material layer, e.g. yttria-stabilized zirconia (“YSZ”), between the support material (e.g. the substrate) and the ceramic nitride or oxynitride (paragraph 0092).  Cao teaches that improvement of YSZ TBCs include post-deposition of the coating with sealants (i.e. a top coat) for better corrosion resistance, etc. (text at bottom of Table 2), with a specific example of alumina which can improve oxidation resistance (i.e. is configured to suppresses the chemical reaction with oxygen) (p. 4, section 2.3).  Since Hossain teaches an exterior layer that may be ceramic (i.e. a top layer, which would have an exposed face and a face that faces the nitride layer) that is atop a YSZ coating and Cao teaches a post-deposition coating (i.e. a top coat) to protect YSZ TBCs by improving oxidation resistance, it would have been obvious to one of ordinary skill in the art that the oxidation resistant coating (i.e. chemical reaction suppressor layer) of the apparatus of Cao-modified Hossain is a top layer having an exposed face and a face that faces the nitride layer.
Claim 3: Hossain teaches that the ceramic nitride layer may be formed of a transition metal such as titanium (i.e. the nitride layer is titanium nitride) (paragraph 0025).
Claim 4: Hossain teaches that the ceramic nitride layer may be formed of a transition metal such as niobium (i.e. the nitride layer is niobium nitride) (paragraph 0025).
Claim 6: Hossain teaches that the ceramic nitride layer may be formed of a transition metal such as vanadium (i.e. the nitride layer is vanadium nitride) (paragraph 0025).
Claim 7: Hossain teaches that the ceramic nitride layer may be formed of a transition metal such as zirconium (i.e. the nitride layer is zirconium nitride) (paragraph 0025).
Claims 8 and 16: Hossain teaches where the thickness of the nitride layer can be 50 nm to 10 µm, such as a range of 50-250 nm (paragraph 0029), which overlaps the claimed range and the courts have held that where claimed ranges overlap or lie inside of ranges disclosed in the prior art a prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented.
Claim 9: Hossain teaches where the turbine further includes a rough material layer between the exterior facing surface of the substrate and the ceramic nitride or oxynitride layer (paragraph 0092), wherein a specific example of the rough material is yttria-stabilized zirconia (i.e. zirconia is a refractory oxide ceramic) (paragraph 0092).
Claim 10: Cao teaches 7-8YSZ to be the most widely used TBC material (i.e. 7YSZ is a choice of TBC material) (p. 1-2, section 2.1).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Hossain (i.e. the YSZ is between the substrate and the nitride layer; Hossain, paragraph 0092) to include where the YSZ contains 7% yttria (i.e. 7YSZ) as taught by Cao because this is considered to be a conventionally known material for coating a turbine blade, and one would have had a reasonable expectation of success.
Claim 11: Cao teaches that a hard coating of alumina can be achieved by spraying alumina onto YSZ coatings or by forming a gradient coating to obtain a longer thermal cycling life than a YSZ coating alone (p. 4, section 2.3).  Hasz teaches a sacrificial oxide coating that reacts chemically with contaminants at the surface temperature of the coating and may include alumina, etc. (Col. 5, lines 26-48).  The sacrificial oxide coating can be deposited by any method known in the art, such as sputtering, air plasma spray, physical vapor deposition, chemical vapor deposition (“CVD”), etc., and has a thickness of 0.2-250 µm (Col. 5, line 65 to Col. 6, lines 14).  As outlined above regarding claim 2, this layer of alumina is considered a top coat on the nitride layer and therefore faces the nitride layer and has an exposed face.
Claim 12: Cao teaches that improvement of YSZ TBCs include post-deposition of the coating with sealants (i.e. a top coat) for better corrosion resistance, gradient or multilayered coatings, etc. (text at bottom of Table 2).  Cao teaches that YAG (i.e. yttrium aluminum garnet) has been studied as a TBC material and is more oxygen-resistant than zirconia (p. 6, section 2.9).  Since YAG is more oxygen-resistant, it is considered to be a sealant for better corrosion resistance and therefore would have been obvious to one of ordinary skill in the art as a choice of material as a top coat.
Claim 13: Hossain teaches a turbine blade including a blade material (i.e. a substrate that is part of a turbine blade) with a ceramic nitride or oxynitride layer disposed over the blade material (i.e. a coating) (paragraph 0090).  Cao teaches materials used for a ceramic thermal barrier coating (“TBC”) on turbine parts, including the blades (p. 1, Introduction).  Hasz teaches example parts for the coating to include turbine blades, etc. (i.e. the substrate is part of a turbine blade) (Col. 1, lines 32-37).
Claim 14: Hasz teaches that metal parts provided with thermal barrier coating (i.e. the turbine engine components, gas turbine parts, and turbine blades outlined above regarding claim 1), can be made of a superalloy based on nickel, etc. (i.e. the substrate is a Ni-based superalloy) (Col. 1, lines 32-37).
Claim 15: Cao teaches where alumina or YAG (i.e. yttrium aluminum garnet) may be a post-deposition coating (i.e. a top layer, which has an exposed face and a face that faces the nitride layer), and Hasz teaches that a sacrificial oxide layer of alumina can be deposited by sputtering or CVD, as outlined above regarding claims 11-12.  These materials are considered to have the claimed material property of being opaque to oxygen transfer as substantially identical materials (e.g. alumina or YAG as in instant claims 11-12 and Table 2 of the instant specification) have substantially identical properties absent an objective showing.  See MPEP § 2112.01.
Claim 21: Hasz teaches that the sacrificial oxide layer (i.e. since alumina is one of the possible materials, this sacrificial oxide layer is suitable as a top layer as taught by Cao, and corresponds to the chemical suppressor layer as outlined above regarding claim 1) can be deposited by sputtering or CVD and has a thickness of 0.2-250 µm (Col. 5, line 65 to Col. 6, lines 14).  This thickness overlaps the claimed range.  See MPEP § 2144.05.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hossain et al. (US PGPub. No. 2016/0329111, previously cited) in view of Cao et al. (J Eur. Ceram. Soc. 2004, previously cited) and Hasz et al. (US Pat. No. 6,261,643, previously cited) as applied to claim 1 above, and further in view of Ghasripoor et al. (US PGPub. No. 2008/0102296, previously cited).
Claim 5: The teachings of Hossain and Cao regarding claim 1 are outlined above.  Hossain teaches a turbine blade including a blade material (i.e. a substrate) with a ceramic nitride or oxynitride layer disposed over the blade material (i.e. a coating) (paragraph 0090), wherein the ceramic nitride (i.e. the nitride layer) includes a transition metal nitride (i.e. an interstitial nitride of a transition metal) (paragraph 0093), such as TiN, ZrN, CrN, etc. (paragraph 0025).  Cao teaches that improvement of YSZ TBCs include post-deposition of the coating with sealants (i.e. a top coat) for better corrosion resistance, etc. (text at bottom of Table 2).  However, although Hossain generally teaches a nitride of a transition metal, hafnium nitride is not positively recited.
In a related field of endeavor, Ghasripoor teaches a coated turbine engine component with an erosion resistant coating (paragraph 007), wherein the component may be a blade (paragraph 0017).  The coating may be a ceramic material that may be a metal nitride, such as TiN, ZrN, CrN, HfN, etc. (paragraph 0019).  Since Ghasripoor lists each of these nitrides as part of a list of suitable materials, they are considered to be substantially equivalent for the intended purpose as a coating material for a turbine blade.
As Hossain and Ghasripoor both teach nitride coating materials for a turbine blade, they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Cao-modified Hossain to include where the ceramic nitride includes hafnium nitride because Ghasripoor teaches HfN to be suitable for coating a turbine blade in the same manner as other metal nitrides, including the transition metal nitrides of Hossain (i.e. TiN, ZrN, and CrN), such that this is considered to be a substitution of an art recognized equivalent known for the same purpose, and one would have had a reasonable expectation of success.  See MPEP § 2144.06.

Response to Arguments
Applicant's arguments filed 26 May 2022 have been fully considered and are persuasive in view of the amendment but they are not persuasive for the following reasons: 
Applicant argues, see p. 10-11, that the prior art does not discuss or mention that YAG or other material is used to form, through precise material deposition processes, a fine-tuned structure that has precise oxygen diffusivity properties and that also allows optical radiation to pass through.  It is noted that the deposition process being precise, a resulting fine-tuned structure, and optical radiation are not claimed.  See MPEP § 2145(VI).  These arguments are not the kind of factual evidence required to rebut a prima facie case of obviousness outlined above regarding oxygen diffusivity since the limitation of the claimed oxygen diffusivity is a temperature-dependent material property (i.e. that does not depend on layer thickness), as supported by the instant specification at p. 13-14.  See MPEP § 2145(I).  Furthermore, applicant discloses in Table 2 of the instant specification that polycrystalline alumina has an oxygen diffusivity of 1.9x10-16 cm2/s, which overlaps the instantly claimed range (see MPEP § 2144.05), and therefore it is not clear that a thermal sprayed layer of alumina would not have the claimed oxygen diffusivity as argued.  The amended limitation of the process of applying the chemical reaction suppressor layer is noted, but is considered a product-by-process limitation that is not limited to the manipulations of the recited steps, only the structure implied by the steps, and the burden shifts to the applicant to show evidence establishing a nonobvious difference.  See MPEP § 2113.  Nonetheless, in the interest of advancing prosecution, a new grounds of rejection is made of the previous prior art in view of the previously cited patent by Hasz, as outlined above.  Hasz teaches application of an alumina layer can be achieved by different techniques, such as air plasma spray, sputtering, and different types of vapor deposition to result in a thickness of the coating being 0.2-250 µm.  Both the techniques and the thickness taught by Hasz would be obvious as alternative processes of applying an alumina layer and overlap the conditions argued to achieve the claimed oxygen diffusivity.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM S HORGER whose telephone number is (571)270-5904. The examiner can normally be reached M-F 9:30 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM S. HORGER/Examiner, Art Unit 1784                                                                                                                                                                                                        

/SETH DUMBRIS/Primary Examiner, Art Unit 1784